Case: 1:21-cv-01578 Document #: 1-1 Filed: 03/22/21 Page 1 of 18 PageID #:10




                EXHIBIT A
              Case: 1:21-cv-01578 Document #: 1-1 Filed: 03/22/21 Page 2 of 18 PageID #:11




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 22801274
Notice of Service of Process                                                                            Date Processed: 02/23/2021

Primary Contact:           Ms. Lynn Radliff
                           Amazon.Com, Inc.
                           440 Terry Ave N
                           Seattle, WA 98109-5210

Electronic copy provided to:                   Vivian Ching
                                               Lynn Foley-Jefferson
                                               Joell Parks
                                               Lizette Fernandez
                                               Stephanie Habben
                                               Marcela Viegas
                                               Sara Rawson
                                               Theresa Nixon
                                               Gianmarco Vairo
                                               Eugide Matondo
                                               Michelle King
                                               Rebecca Hartley
                                               Jesse Jensen
                                               Rochelle Lewis
                                               Karen Curtis
                                               Kimberly Thomas
                                               Maria Catana
                                               Stephen Swisher

Entity:                                       Amazon.com Services, Inc.
                                              Entity ID Number 2102616
Entity Served:                                Amazon.Com, Inc.
Title of Action:                              Jalisha Bond vs. Amazon.Com, Inc.
Matter Name/ID:                               Jalisha Bond vs. Amazon.Com, Inc. (10984610)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Class Action
Court/Agency:                                 Kane County Circuit Court, IL
Case/Reference No:                            21-CH-000026
Jurisdiction Served:                          Illinois
Date Served on CSC:                           02/22/2021
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Carl V. Malmstrom
                                              312-984-0000
Client Requested Information:                 Amazon Case Type: Class Action

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
.
                  Case: 1:21-cv-01578 Document #: 1-1 Filed: 03/22/21 Page 3 of 18 PageID #:12
             This form is approved by the Illinois Supreme Court and is required to be accepted in all Illinois Circuit Courts.
                                                                                                                                     Only
             STATE OF ILLINOIS,
                CIRCUIT COURT
                                                                          SIJMMONS                                       {~R-c~^~``~~J+ILc°.✓~!,~
      Kane                         COUNTY                                                                             Clerk of thc C.ircuit C'ourt.
                                                                                                                        Kane Cotuitv. illinoi5
      Instructions ~
    Enter above the                                                                                                            2/2/2021
    county name where
    the case was filed.           JallSha BOnd
    Enter your name as             Plaintiff / Petitioner (First, middle, /ast name)                                        FILED;'IAtiAGED
    Plaintiff/Petitioner.
    Enter the names of all
    people you are suing,as        V.      ~
    Defendants/                     /

    Enter the Case                Amazon.com , Inc.                   1                                             2021-CH-00026
    Number given by the            Defendant / Respondent (Firs%t, midd/e, last name)                                 Case Number
                                                             ,
    Circuit Clerk.              `\                         /


    In -1, if your lawsuit is       1.    Information about the lawsuit:
    for money, enter the
                                          Amount claimed:             $
    amount of money you
    seek from the
    Defendant/                      2.    Contact information for the Plaintiff/Petitioner:
    Respondent.                           Name (First, Middle, Last): Carl V. Malmstrom
    In 2, enter your                      Street Address, Apt #: 111 W. Jackson Blvd. Suite 1700
    contact information.
                                          City, State, ZIP: Chicago
    If more than 1 person
    is bringing this                      Telephone: 3129840000
    lawsuit, attach an                                                                    ` ont\nformation_,~_
                                          See attached for additional-Plairitiff/Petitio.ner-_c
    Additional                                                                                                                     .~
    Plaintiff/Petitioner                                         ✓'              '
    Contact Information             3.    Contact information for the Defendant/Respondent:
    form.                                 Name (First, Midde, Last): Reg. Agent: ILLINOIS CORPORATION SER
    In 3, enter the name of               Street Address, Apt #:          801 ADLAI STEVENSON DRIVE
    the person you are
                                          City, State, ZIP: i SPRINGFIELD , IL 62703
    suing and their
    address.                              Telephone:         "I-,
    If more than 1 person is              See attached for~~~~~~a~~~~t~R~~~~~~~~~c~~t~~t~~fM~ation'"
    being sued, attach an
    Additional
    DefendantlResporulent                                     Rlease go to              illinoisl6thjudicialcircuit,ar~,
    Coiitact Infonnation
    form.                                                     clicl~ on Attend a Remote hearing link, then click Jain Hearing on the line of courtroorn
                                                              to determine if your appearance in court is necessary at tnis time,
                                               You have been sued.
                                               Follow the instructions on the next page on how to appear/answer.
                                                   •    If you do not appear/answer the court may decide the case without hearing from you and
                                                        enter a judgment against you for what the plantiff/petitioner is asking.
    Important Information for the
    person receiving this form•                    •    Your written appearance/answer must be filed on time and in the proper form.
                              .                    •    Forms for a written appearance/answer are available here:
                                                        http://www.illinoiscourts.)zov/forms/approved/default.asp
                                               If you cannot afford to pay the fee for filing your appearance/answer, ask the circuit clerk for an
                                               application for waiver of court fees.
                                               You should read all of the documents attached.




    SU-S 1503.1                                                            Page 1 of 4                                                                    (09/1s)
       A                 Case: 1:21-cv-01578 Document #: 1-1 Filed: 03/22/21 Page 4 of 18 PageID #:13
' v~                                                             Enter the Case Number given by the Circuit

           In 4, the Circuit Clerk   2     Instructions for person receiving this form (Defendant/Respondent):
           will give you the court
                                           To respond to this Summons you must:
           date or appearance
           date, check any boxes           ❑    Go to court:
           that apply, and include              On this date:                        at this time:             ❑                      a.m. ❑ p.m.
           the address of the
           court building and                   Address:                                           Court Room:
           room where the                       City, State, ZIP:
           Defendant/
           Respondent must file            ❑     File a written Appearance and Answer/Response with the court:
           their response.
                                                 On or before this date:              at this time:                               ❑   a.m. 0     p.m.
                                                 Address:
                                                 City, State, ZIP:

                                           ❑✓    File a written Appearance and Answer/Response with the court within 30 days from
                                                 the day you receive this Summons (listed below as the "Date of Service").
                                                 On this date:                         at this time:                 ❑ a.m. r_71 p.m.
                                                 Address: Kane County Court House, 540 S Randall Rd
                                                 City, State, ZIP: St. Charles, IL 60174

                                                                             2/2/2021
                     STOP!           Witness this Date:                                                                                   Seal of Court
           The Circuit Clerk will
           fill in this section.
                                     Clerk of the Court:                                                      -




                   STOP!             This Summons must be served within 30 days of its date, listed above.
           The officer or process
           server will fill in the
           Date of Service.
                                     Date of Service:
                                                           (Date to be entered by an officer or process server on the copy of this Summons /eft
                                                           with the Defendant/Respondent or other person.)




                                     To serve this Summons, you must hire the sheriff (or a private process server outside of Cook County) to
                                     deliver it and your Complaint/Petition to the Defendant/Respondent. If the sheriff (or private process
                                     server outside of Cook County) tries but can't serve the Summons, fill out another summons and repeat this
            Plaintiff/Petitioner:    process.




                                     E-Filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
                                     create an account with an e-filing serv ice provider. Visit htta://efile.illinoiscourts.gov/service-providers.htm
                  Attention•'
                                     to leam more and to select a service provider. If you need additional help or have trouble e-filing, visit
                                     http://www.illinoiscourts. go v/faq/gethelp.asp. or talk with your local circuit clerk's office.




           SU-S 1503.1                                                    Page2of4
              Case: 1:21-cv-01578 Document #: 1-1 Filed: 03/22/21 Page 5 of 18 PageID #:14
         This form is approved by the Illinois Supreme Court and is required to be accepted in all Illinois Circuit Courts.
                                                                                                       For Court Use Only
         STATE OF ILLINOIS,
          CIRCUIT COURT
                                                 AFFIDAVIT OF SERVICE OF
                                                      SUMMONS AND
                          COUNTY                   COMPLAINT/PETITION

    Instructions
Enter above the
county name where
the case was filed.
Enter your name as        Plaintiff / Petitioner (First, middle, last name)
Plaintiff/Petitioner.
Enter the name of the
person you are suing as   V.
Defendant/Respondent.
Enter the Case
Number given by the       Defendant / Respondent (First, middle, last name)                            Case Number
Circuit Clerk.


                          **Stop. Do not complete the form. The sheriff will fill in the form.**

DO NOT complete            My name is                                                                         and I swear under oath
this section. The                            First, Middle, Last
sheriff will complete
                           that I served the Summons and Complaint/Petition on the Defendant/Respondent
it.

                                                                                                   aS follOWs:
                           First, Midd/e, Last

                                 ❑     Personally on the Defendant/Respondent:
                                       Male: ❑        Female: ❑ Approx. Age:                              Hair Color:
                                       Height:             Weight:
                                       On this date:                                  at this time:                     ❑ a.m. ❑ p.m.
                                       Address:
                                       City, State, ZIP:

                                 ❑     At the Defendant/Respondent's home:
                                       On this date:                      at this time:                                 ❑ a.m. ❑ p.m.
                                       Address:
                                       City, State, ZIP:
                                       And left it with:
                                                            First, Middle, Last
                                       Male:   ❑     Female: ❑          Approx. Age:
                                       and by sending a copy to this defendant in a postage-paid, sealed envelope to the
                                       above address on                       1 20

                                 ❑     On the Corporation's agent,
                                                                             First, Middle, Last
                                       On this date:                                  at this time:                     ❑ a.m. ❑ p.m.
                                       Address:
                                       City, State, ZIP:




SU-S 1503.1                                                        Page 3 of 4                                                    (09/18)
              Case: 1:21-cv-01578 Document #: 1-1 Filed: 03/22/21 Page 6 of 18 PageID #:15
                                          Enter the Case Number given by the Circuit

DO NOT complete        By:
this section. The
sheriff, or private
process server will
complete it.           Signature                                       FEES
                                                                       By certified/registered   $
                                                                       Service and Return        $
                       Print Name                                      Miles:                    $
                                                                       Total     $




SU-S 1503.1                                        Page 4 of 4                                       (09/18)
         Case: 1:21-cv-01578 Document #: 1-1 Filed: 03/22/21 Page 7 of 18 PageID #:16
         Kane County Circuit Court   THERESA E. BARREIRO   ACCEPTED: 1/28/2021 2:26 PM    By: SP   Env #12011108
r




                          IN THE CIRCUIT COURT OF KANE COUNTY, ILLINOIS
                                    SIXTEENTH JUDICIAL CIRCUIT
                                                                         21-CH-000026
    JALISHA BOND, on behalf of herself and all Case No.:
    others similarly situated,

               Plaintiff,
                                                                                     Clcrk of the C,ircuit C:ourt
    V.                                                                                 Kttne Countv, Illinois
    AMAZON.COM, INC.,                                                               1/28/2021 1:30 PM
              Defendant.
                                                                                         FIGED/IAriAGED

                                            CLASS ACTION COMPLAINT

               Plaintiff Jalisha Bond, individually and on behalf of all others similarly situated, brings

    this Class Action Complaint for violations of the Illinois Biometric Information Privacy Act

    ("BIPA"), 740 ILCS 14/1 et seq., against Amazon.com, Inc. ("Defendant"), and alleges as

    follows based on personal knowledge as to herself, on the investigation of her counsel and the

    advice and consultation of certain third-party agents as to technical matters, and demands trial

    by jury:

                                                NATURE OF ACTION

                 1.         Plaintiff brings this action for damages and other legal and equitable remedies

    resulting from the illegal actions of Defendant in collecting, storing and using Plaintiff's and

    other similarly situated individuals' biometric identifiersl and biometric information2 (referred

    to collectively at times as "biometrics") without obtaining the requisite prior informed written

    consent or providing the requisite data retention and destruction policies, in direct violation of

    BIPA.

                 2.         The Illinois Legislature has found that "[b]iometrics are unlike other unique

    identifiers that are used to access finances or other sensitive information." 740 ILCS 14/5(c).


    1      A"biometric identifier" is a personal feature unique to an individual, such as a
    fingerprint, handprint, iris scan, scan of face geometry, among others.

    Z      "Biometric information" is any information captured, converted, stored or shared based
    on a person's biometric identifier used to identify an individual.

                                                                  CMC DAE ON PAGE 12
      Case: 1:21-cv-01578 Document #: 1-1 Filed: 03/22/21 Page 8 of 18 PageID #:17
0




    "For example, social security numbers, when compromised, can be changed.                Biometrics,

    however, are biologically unique to the individual; therefore, once compromised, the individual

    has no recourse, is at heightened risk for identity theft, and is likely to withdraw from biometric-

    facilitated transactions." Id.

              3.     In recognition of these concerns over the security of individuals' biometrics,

    the Illinois Legislature enacted BIPA, which provides, inter alia, that a private entity like

    Defendant may not obtain and/or possess an individual's biometrics unless it: (1) informs that

    person in writing that biometric identifiers or information will be collected or stored, see id.; (2)

    informs that person in writing of the specific purpose and length of term for which such

    biometric identifiers or biometric information is being collected, stored and used, see id.; (3)

    receives a written release from the person for the collection of his or her biometric identifiers or

    information, see id.; and (4) publishes publicly available written retention schedules and

    guidelines for permanently destroying biometric identifiers and biometric information, see 740

    ILCS 14/15(a). Further, the entity must store, transmit and protect an individual's biometric

    identifiers and biometric information using the same standard of care in the industry and in a

    manner at least as protective as the means used to protect other confidential and sensitive

    information. Id. 14/15(e). Finally, the entity is expressly prohibited from selling, leasing, trading

    or otherwise profiting from the individual's biometrics. Id. 15/15(c).

              4.     In direct violation of each of the foregoing provisions of § 15(a) and § 15(b) of

    BIPA, Defendant is actively collecting, storing, and using — without providing notice, obtaining

    informed written consent or publishing data retention policies — the fingerprints and associated

    personally identifying information of thousands of Illinois residents whom Defendant has

    employed in Illinois.      Initially collected from employees prior to or early on in their

    employment, employees' fingerprint are stored by Defendant in an electronic database and used

    to, inter alia, allow employees to clock in and clock out of work.           Specifically, to allow

    employees to clock in and clock out of work in Illinois, Defendant collects (via an electronic

    scanning device) the employee's fingerprint and stores the fingerprint in its fingerprint database


                                                      OA
      Case: 1:21-cv-01578 Document #: 1-1 Filed: 03/22/21 Page 9 of 18 PageID #:18
/




    along with credentials corresponding to that employee. Then, when an employee places his or

    her fingerprint on one of Defendant's scanning devices to clock in and clock out of work, he or

    she is only granted access if the collected fingerprint matches a fingerprint stored in Defendant's

    database (which was collected during enrollment). Defendant forced Plaintiff and numerous

    other Illinois-based employees to enroll their fingerprints in its database.

              5.      If Defendant's database of digitized fingerprints were to fall into the wrong

    hands, by data breach or otherwise, individuals to whom these sensitive biometric identifiers

    belong could have their identities stolen or their financial and other highly personal information

    breached and used for nefarious purposes. BIPA confers on Plaintiff and all other similarly

    situated Illinois residents a right to know of such risks, which are inherently presented by the

    collection and storage of biometrics, and a right to know how long such risks will persist after

    their employment with the company ends. Yet Defendant never adequately informed any of its

    employees of its biometrics collection practices, never obtained written consent from any of its

    employees regarding its biometric practices, and never provided any data retention or

    destruction policies to any of its employees.

              6.      Plaintiff brings this action to prevent Defendant from further violating the

    rights of Illinois residents, and to recover statutory damages for Defendant's unauthorized

    collection, storage and use of these individuals' biometrics in violation of BIPA.

                                                    PARTIES

              7.      Plaintiff is, and has been at all relevant times, a resident and citizen of

    Yorkville, Illinois.

              8.      Defendant is a corporation that maintains its headquarters in Seattle,

    Washington. Defendant offers delivery services for customers on Amazon.com in Illinois,

    including at its facility in Elgin, Illinois.




                                                       3
 Case: 1:21-cv-01578 Document #: 1-1 Filed: 03/22/21 Page 10 of 18 PageID #:19




                                 JURISDICTION AND VENUE

         9.        The Court has personal jurisdiction over Defendant because the fingerprints that

 give rise to this lawsuit were and still are (1) collected by Defendant at a facility in Kane

 County, Illinois, (2) stored by Defendant at a facility in Kane County, Illinois, and (3) used by

 Defendant at facilities in Kane County, Illinois.

         10.       The Chancery Division is the appropriate venue for this action because it is a

class action and, additionally, because it seeks declaratory and injunctive relief.

                                   FACTUAL BACKGROUND

   I.         Illinois's Biometric Information Privacy Act

          11.      In 2008, Illinois enacted BIPA due to the "very serious need [for] protections

for the citizens of Illinois when it [comes to their] biometric information." Illinois House

Transcript, 2008 Reg. Sess. No. 276. BIPA makes it unlawful for a company to, inter alia,

"collect, capture, purchase, receive through trade, or otherwise obtain a person's or a customer's

biometric identifiers biometric information, unless it first:

                           (1)informs the subject ... in writing that a biometric
                 identifier or biometric information is being collected or stored;

                          (2) informs the subject ... in writing of the specific
                 purpose  and  length of term for which a biometric identifier or
                 biometric information is being collected, stored, and used; and

                           (3) receives a written release executed by the subject of
                 the biometric identifier or biometric information or the subject's
                 legally authorized representative."


740 ILCS 14/15 (b).

          12.      Section 15(a) of BIPA also provides:
                 A private entity in possession of biometric identifiers or biometric
                 information must develop a written policy, made available to the
                 public, establishing a retention schedule and guidelines for
                 permanently destroying biometric identifiers and biometric
                 information when the initial purpose for collecting or obtaining
                 such identifiers or information has been satisfied or within 3 years
                 of the individual's last interaction with the private entity,
                 whichever occurs first.
740 ILCS 14/15(a).


                                                  0
      Case: 1:21-cv-01578 Document #: 1-1 Filed: 03/22/21 Page 11 of 18 PageID #:20
Li




                13.     As alleged below, Defendant's practices of collecting, storing and using

     individuals'     biometric identifiers (specifically, fingerprints) and associated         biometric

     information without informed written consent violate all three prongs of § 15(b) of BIPA.

     Defendant's failure to provide a publicly available written policy regarding their schedule and

     guidelines for the retention and permanent destruction of individuals' biometric identifiers and

     biometric information also violates § 15(a) of BIPA.

        II.      Defendant Violates Illinois's Biometric Information Privacy Act

                14.     Unbeknownst to the average consumer, and in direct violation of § 15(b)(1) of

     BIPA, Defendant scans and collects, and then indefinitely stores in an electronic database,

     digital copies of its employees' fingerprints during the initial process of enrolling these

     individuals in its databases of fingerprints in Illinois, as well as whenever employees clock in

     and clock out of work at one of Defendant's Illinois-based locations where Defendant's

     biometrics technology is used — all without ever informing anyone of this practice in writing.

                15.     In direct violation of §§ 15(b)(2) and 15(b)(3) of BIPA, Defendant never

     informed Illinois residents who had their fingerprints collected of the specific purpose and

     length of term for which their biometric identifiers or information would be collected, stored and

     used, nor did Defendant obtain a written release from any of these individuals.

                16.     In direct violation of § 15(a) of BIPA, Defendant does not have written,

     publicly available policies identifying their retention schedules, or guidelines for permanently

     destroying any of these biometric identifiers or biometric information.

         III.    Plaintiff Jalisha Bond's Experience

                17.     In or about December 2018, Plaintiff was employed by Defendant at its facility

       in Elgin, Illinois (the "Elgin Facility").

                18.     During the course of Plaintiff's employment at the Elgin Facility, Defendant

     required Plaintiff to place her fingers on a fingerprint scanner, at which point Defendant scanned

     and collected, and stored in an electronic database, digital copies of Plaintiff's fingerprints.




                                                       9
     Case: 1:21-cv-01578 Document #: 1-1 Filed: 03/22/21 Page 12 of 18 PageID #:21
u




             19.     Plaintiff was required to use her fingerprint to clock in and clock out of work at

    the Elgin Facility on a daily basis during her employment. Plaintiff was required to place her

    finger on a fingerprint scanner, which scanned, collected and stored her fingerprint each time

    she attempted to clock in and clock out of work at the Elgin Facility. Defendant's sophisticated

    fingerprint matching technology then compared Plaintiff s scanned fingerprint against the

    fingerprints previously stored in Defendant's fingerprint database, at which point Plaintiff was

    able to clock in and clock out of work at Defendant's Elgin Facility.

             20.     Plaintiff never consented, agreed or gave permission — written or otherwise — to

    Defendant for the collection or storage of her unique biometric identifiers or biometric

    information.

             21.     Further, Defendant never provided Plaintiff with nor did she ever sign a written

    release allowing Defendant to collect or store her unique biometric identifiers or biometric

    information.

             22.     Likewise, Defendant never provided Plaintiff with the requisite statutory

    disclosures nor an opportunity to prohibit or prevent the collection, storage or use of her unique

    biometric identifiers or biometric information.

             23.     By collecting Plaintiff's unique biometric identifiers or biometric information

    without her consent, written or otherwise, Defendant invaded Plaintiffs statutorily protected

    right to maintain control over her biometrics.

             24.     Finally, Defendant never provided plaintiff with a retention schedule and/or

    guidelines for permanently destroying her biometric identifiers and biometric information.

                                        CLASS ALLEGATIONS

             25.     Class Definition: Plaintiff brings this action pursuant to 735 ILCS 5/2-801 on

    behalf of a class of similarly situated individuals, defined as follows (the "Class"):

                   All individuals who had their fingerprints collected, captured,
                   received, or otherwise obtained, and/or stored, by Defendant in
                   Illinois.




                                                      z
 Case: 1:21-cv-01578 Document #: 1-1 Filed: 03/22/21 Page 13 of 18 PageID #:22




The following are excluded from the Class: (1) any Judge presiding over this action and

members of his or her family; (2) Defendant, Defendant's subsidiaries, parents, successors,

predecessors, and any entity in which Defendant or its parent has a controlling interest;

(3) persons who properly execute and file a timely request for exclusion from the Class;

(4) persons whose claims in this matter have been finally adjudicated on the merits or otherwise

released; (5) Plaintiff's counsel and Defendant's counsel; and (6) the legal representatives,

successors, and assigns of any such excluded persons.

         26.     Numerosity: Pursuant to 735 ILCS 5/2-801(1), the number of persons within

the Class is substantial, believed to amount to at least hundreds and possibly thousands of

persons. It is, therefore, impractical to join each member of the Class as a named Plaintiff.

Further, the size and relatively modest value of the claims of the individual members of the

Class renders joinder impractical. Accordingly, utilization of the class action mechanism is the

most economically feasible means of determining and adjudicating the merits of this litigation.

Moreover, the Class is ascertainable and identifiable from Defendant's records.

         27.     Commonality and Predominance: Pursuant to 735 ILCS 5/2-801(2), there are

well-defined common questions of fact and law that exist as to all members of the Class and that

predominate over any questions affecting only individual members of the Class. These common

legal and factual questions, which do not vary from Class member to Class member, and which

may be determined without reference to the individual circumstances of any class member

include, but are not limited to, the following:

       (a) whether Defendant collected or otherwise obtained Plaintiff's and the Class's

            fingerprints;

       (b) whether Defendant collected or otherwise obtained Plaintiff's and the Class's

            biometric identifiers or biometric information;

       (c) whether Defendant properly informed Plaintiff and the Class that it collected,

            used, and stored their biometric identifiers or biometric information;




                                                  7
 Case: 1:21-cv-01578 Document #: 1-1 Filed: 03/22/21 Page 14 of 18 PageID #:23




       (d) whether Defendant obtained a written release (as defined in 740 ILCS 1410) to

             collect, use, and store Plaintiff's and the Class's biometric identifiers or

             biometric information;

       (e) whether Defendant developed a written policy, made available to the public,

             establishing a retention schedule and guidelines for permanently destroying

             biometric identifiers and biometric information when the initial purpose for

             collecting or obtaining such identifiers or information has been satisfied or

             within 3 years of their last interaction, whichever occurs first;

       (i)   whether Plaintiff's and the Class's biometric information that Defendant

             collected was capable of identifying them; and

       (g) whether Defendant's violations of BIPA were committed intentionally,

             recklessly, or negligently.

         28.     Adequate Representation: Pursuant to 735 ILCS 5/2-801(3), Plaintiff has

retained and is represented by qualified and competent counsel who are highly experienced in

complex consumer class action litigation. Plaintiff and her counsel are committed to vigorously

prosecuting this class action. Moreover, Plaintiff is able to fairly and adequately represent and

protect the interests of such a Class. Neither Plaintiff nor her counsel has any interest adverse

to, or in conflict with, the interests of the absent members of the Class. Plaintiff has raised

viable statutory claims of the type reasonably expected to be raised by members of the Class,

and will vigorously pursue those claims. If necessary, Plaintiff may seek leave of this Court to

amend this Class Action Complaint to include additional Class representatives to represent the

Class or additional claims as may be appropriate.

         29.     Superiority: Pursuant to 735 ILCS 5/2-801(4), a class action is superior to

other available methods for the fair and efficient adjudication of this controversy because

individual litigation of the claims of all Class members is impracticable. Even if every member

of the Class could afford to pursue individual litigation, the Court system could not. It would be

unduly burdensome to the courts in which individual litigation of numerous cases would


                                                  8
     Case: 1:21-cv-01578 Document #: 1-1 Filed: 03/22/21 Page 15 of 18 PageID #:24
~




    proceed. Individualized litigation would also present the potential for varying, inconsistent or

    contradictory judgments, and would magnify the delay and expense to all parties and to the court

    system resulting from multiple trials of the same factual issues. By contrast, the maintenance of

    this action as a class action, with respect to some or all of the issues presented herein, presents

    few management difficulties, conserves the resources of the parties and of the court system and

    protects the rights of each member of the Class. Plaintiff anticipates no difficulty in the

    management of this action as a class action. Class-wide relief is essential to compel compliance

    with BIPA.

                                    FIRST CAUSE OF ACTION
                                  Violation of 740 ILCS 14/1, et seq.
                                 (On Behalf of Plaintiff and the Class)
             30.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

             31.     BIPA makes it unlawful for any private entity to, among other things, "collect,

    capture, purchase, receive through trade, or otherwise obtain a person's or a customer's

    biometric identifiers or biometric information, unless it first: (1) informs the subject ... in

    writing that a biometric identifier or biometric information is being collected or stored;

    (2) informs the subject ... in writing of the specific purpose and length of term for which a

    biometric identifier or biometric information is being collected, stored, and used; and

    (3) receives a written release executed by the subject of the biometric identifier or biometric

    information . . . ." 740 ILCS 14/15(b).

             32.     Defendant is a corporation and thus qualifies as a"private entity" under BIPA.

    See 740 ILCS 14/10.

             33.     Plaintiff and the Class members are individuals who had their fingerprints, i.e.,

    "biometric identifiers," collected and stored by Defendant. See 740 ILCS 14/10.

             34.     Plaintiff and the Class members are individuals who had their "biometric

    information" collected and stored by Defendant in the form of digitally encrypted code, derived

    from Plaintiff's and the Class members' fingerprints, that uniquely identifies the individual to

    whom a particular fingerprint belongs.


                                                      -A
     Case: 1:21-cv-01578 Document #: 1-1 Filed: 03/22/21 Page 16 of 18 PageID #:25
i




             35.     Defendant systematically collected, used, and stored Plaintiffls and the Class

    members' biometric identifiers and/or biometric information without first obtaining the written

    release required by 740 ILCS 14/15(b)(3).

             36.     In fact, Defendant failed to properly inform Plaintiff or the Class in writing that

    their biometric identifiers and/or biometric information were being collected, stored, or

    otherwise obtained, nor did Defendant inform Plaintiff or the Class members in writing of the

    specific purpose and length of term for which their biometric identifiers and/or biometric

    information was being collected, stored, and used, as required by 740 ILCS 14/15(b)(1)-(2).

             37.     In addition, Defendant does not publicly provide a retention schedule or

    guidelines for permanently destroying the biometric identifiers and/or biometric information of

    Plaintiff or the Class members, as required by BIPA. See 740 ILCS 14/15(a). The failure by

    Defendant to provide Plaintiff and the Class members with a retention schedule or guidelines for

    permanently destroying Plaintiff's or the Class members' biometric identifiers or biometric

    information constitutes an independent violation of the statute.

             38.     Each instance in which Defendant collected, stored, used, or otherwise obtained

    Plaintiff's and/or the Class's biometric identifiers and biometric information as described herein

    constitutes a separate violation of the statute and of the right of Plaintiff and each Class member

    to maintain control over these biometric identifiers and biometric information, as set forth in

    BIPA, 740ILCS 14/1, etseq.

             39.     On behalf of herself and the proposed Class members, Plaintiff seeks:

    (1) injunctive and equitable relief as is necessary to protect the interests of Plaintiff and the

    Class by requiring Defendant to comply with BIPA's requirements, including BIPA's

    requirements for the collection, storage, and use of biometric identifiers and biometric

    infonnation as described herein, and for the provision of the requisite written disclosure to

    consumers; (2) statutory damages of $1,000.00 for each and every violation pursuant to 740

    ILCS 14/20(1) (or, alternatively, of $5,000.00 for each and every violation of BIPA to the extent




                                                    10
  Case: 1:21-cv-01578 Document #: 1-1 Filed: 03/22/21 Page 17 of 18 PageID #:26




committed intentionally or recklessly pursuant to 740 ILCS 14/20(2)); and (3) reasonable

attorneys' fees and costs and other litigation expenses pursuant to 740 ILCS 14/20(3).

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Jalisha Bond, on behalf of herself and the proposed Class,

respectfully requests that this Court enter an Order:

          A.     Certifying this case as a class action on behalf of the Class defined above,

appointing Plaintiff as representative of the Class, and appointing her counsel as Class Counsel;

          B.     Declaring that Defendant's actions, as set out above, violate BIPA, 740 ILCS

14/1, et seq.;

          C.     Awarding statutory damages of $1,000.00 for each and every violation pursuant

to 740 ILCS 14/20(1) (or, alternatively, of $5,000.00 for each and every violation of BIPA to the

extent committed intentionally or recklessly pursuant to 740 ILCS 14/20(2));

          D.     Awarding injunctive and other equitable relief as is necessary to protect the

interests of the Class, including, inter alia, an order requiring Defendant to collect, store, and

use biometric identifiers or biometric information in compliance with BIPA;

          E.     Awarding Plaintiff and the Class their reasonable litigation expenses and

attorneys' fees;

          F.     Awarding Plaintiff and the Class pre- and post judgment interest, to the extent

allowable; and

          G.     Awarding such other and further relief as equity and justice may require.

                                           Illl:raY:7/\11
         Plaintiff demands a trial by jury for all issues so triable.
Dated: January 28, 2021                       Respectfully submitted,

                                               by: /s/ Carl V. Malmstrom
                                               Carl V. Malmstrom
                                               WOLF HALDENSTEIN ADLER
                                                 FREEMAN & I3ERZ LLC
                                               Attorney No. 38819
                                               111 W. Jackson Blvd., Suite 1700


                                                 I1
Case: 1:21-cv-01578 Document #: 1-1 Filed: 03/22/21 Page 18 of 18 PageID #:27




                                       Chicago, IL 60604
                                       Tel: (312) 984-0000
                                       Fax: (212) 686-0114
                                       malmstrom@whafh.com

                                       HEDIN HALL LLP
                                       Frank S. Hedin*
                                       David W. Hall*
                                       1395 Brickell Avenue, Ste 1140
                                       Miami, Florida 33131
                                       Tel: (305) 357-2107
                                       Fax: (305) 200-8801
                                       E-mail: fhedin@hedinhall.com
                                               dhall@hedinhall.com

                                           *Pro Hac Vice Application Forthcoming

                                        CounselfoY Plaintiff and the Putative Class


                           NOTICE
                           BY ORDER OF THE COURT THIS CASE IS HEREBY SET FOR
                           CASE MANAGEMENT CONFERENCE ON THE DATE BELOW.
                           FAILURE TO APPEAR MAY RESULT IN THE CASE BEING
                           DISMISSED OR AN ORDER OF DEFAULT BEING ENTERED.
                           Judge: Busch, Kevin T
                            5/14/2021 9:00 AM




                            1N-PERSON COURT APFFARANCES MAY NOT BE NEEESSARY.
                            Please go to              illinoisl6thjud9cialcircuit,arg,
                            click on Attand a Remote hearing link, then click Join Hearing on the line of courtroom
                            ta determine if your appearance in courk is necessary ak this time,




                                             12
